United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3859
                                   ___________

Raymond Gearhart,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Marty C. Anderson,                      *
                                        *        [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 6, 2011
                                Filed: June 16, 2011
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Raymond Gearhart is involuntarily committed under 18 U.S.C. § 4246, and is
confined at the United States Medical Center for Federal Prisoners in Springfield,
Missouri. He filed this pro se civil action complaining, among other things, that he
was being forced to take antipsychotic drugs. The district court construed the action
as a petition for a writ of habeas corpus and denied relief after considering the
government’s evidence. To the extent that Mr. Gearhart’s pleadings sounded in
habeas corpus, we agree that his custody was lawful for the reasons the district court
stated.
       As we review Mr. Gearhart’s filings, however, we conclude that the gravamen
of his complaint was a challenge to the lawfulness of his forced medication, which
could be raised as a Bivens1 action, see Papantony v. Hedrick, 215 F.3d 863, 864-65
(8th Cir. 2000) (per curiam), or as a constitutional claim for injunctive relief, see
Simmat v. U.S. Bureau of Prisons, 413 F.3d 1225, 1231-32, 1236 (10th Cir. 2005);
see also Washington v. Harper, 494 U.S. 210 (1990). Thus, we remand for the district
court to consider such claims after affording Mr. Gearhart an opportunity to amend
his complaint. Cf. Young v. Armontrout, 795 F.2d 55, 56 (8th Cir. 1986) (remanding
to district court with instructions to treat pro se habeas petition as 42 U.S.C. § 1983
complaint and to grant leave to amend complaint liberally as justice requires).

     Accordingly, we affirm the district court’s denial of habeas relief, and otherwise
remand for further proceedings consistent with this opinion.
                       ______________________________




      1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).
                                          -2-